          Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 1 of 18



      Robert A. Weikert (Bar No. 121146)
 1    rweikert@nixonpeabody.com
      Andrew H. Winetroub (Bar No. 291847)
 2    awinetroub@nixonpeabody.com
      NIXON PEABODY LLP
 3    One Embarcadero Center
      San Francisco, California 94111-3600
 4    Tel: (415) 984-8200
      Fax: (415) 984-8300
 5
      David L. May (pro hac vice pending)
 6    dmay@nixonpeabody.com
      Jennette W. Psihoules (pro hac vice pending)
 7    jpsihoules@nixonpeabody.com
      NIXON PEABODY LLP
 8    799 9th Street NW
      Washington, DC 20001-4501
 9    Tel: (202) 585-8000
      Fax: (202) 585-8080
10
      Attorneys for Plaintiff and Counterclaim-Defendant
11    Hästens Sängar AB
12

13                           IN THE UNITED STATES DISTRICT COURT
14                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15    HÄSTENS SÄNGAR AB,                                    Case No.: 5:20-cv-00280-EJD
16                                   Plaintiff,             [PROPOSED] STIPULATED
                                                            PROTECTIVE ORDER
17           v.
18    CAITLIN WILSON DESIGN, LLC,                           Re: Dkt. No. 27
                                     Defendant.
19                                                          MODIFIED BY THE COURT
20    AND RELATED COUNTERCLAIMS
21

22   1.      PURPOSES AND LIMITATIONS
23           Disclosure and discovery activity in this action are likely to involve production of
24   confidential, proprietary, or private information for which special protection from public disclosure
25   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
26   the Parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
27   Order. The Parties acknowledge that this Order does not confer blanket protections on all
28                                              -1-
                                    STIPULATED PROTECTIVE ORDER
                                                             Case No.: 5:20-cv-00280-EJD
          Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 2 of 18




 1   disclosures or responses to discovery and that the protection it affords from public disclosure and

 2   use extends only to the limited information or items that are entitled to confidential treatment under

 3   the applicable legal principles. The Parties further acknowledge, as set forth in Section 12.3, below,

 4   that this Stipulated Protective Order does not entitle them to file confidential information under

 5   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that

 6   will be applied when a Party seeks permission from the court to file material under seal.

 7   2.      DEFINITIONS

 8           2.1    Challenging Party: a Party or Non-Party that challenges the designation of

 9   information or items under this Order.

10           2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

11   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

12   Civil Procedure 26(c).

13           2.3    Counsel (without qualifier): Outside Counsel of Record and any other outside

14   counsel (as well as their support staff).

15           2.4    Designating Party: a Party or Non-Party that designates information or items that it

16   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

18           2.5    Disclosure or Discovery Material: all items or information, regardless of the

19   medium or manner in which it is generated, stored, or maintained (including, among other things,

20   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

21   responses to discovery in this matter.

22           2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to

23   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

24   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

25   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

26   of a Party’s competitor.

27           2.7    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

28                                              -2-
                                    STIPULATED PROTECTIVE ORDER
                                                             Case No.: 5:20-cv-00280-EJD
          Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 3 of 18




 1   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

 2   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less

 3   restrictive means.

 4           2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

 5   entity not named as a Party to this action.

 6           2.9    Outside Counsel of Record: attorneys who are not employees of a Party to this

 7   action but are retained to represent or advise a Party to this action and have appeared in this action

 8   on behalf of that Party or are affiliated with a law firm which has appeared on behalf of that Party.

 9           2.10   Party: any Party to this action, including all of its officers, directors, employees,

10   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

11           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

12   Material in this action.

13           2.12   Professional Vendors: persons or entities that provide litigation support services

14   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

15   storing, or retrieving data in any form or medium) and their employees and subcontractors.

16           2.13   Protected Material: any Disclosure or Discovery Material that is designated as

17   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

18           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

19   Producing Party.

20   3.      SCOPE

21           The protections conferred by this Stipulation and Order cover not only Protected Material

22   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

23   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

24   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

25   However, the protections conferred by this Stipulation and Order do not cover the following

26   information: (a) any information that is in the public domain at the time of disclosure to a

27   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

28                                              -3-
                                    STIPULATED PROTECTIVE ORDER
                                                             Case No.: 5:20-cv-00280-EJD
          Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 4 of 18




 1   result of publication not involving a violation of this Order, including becoming part of the public

 2   record through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 3   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

 4   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

 5   of Protected Material at trial shall be governed by a separate agreement or order.

 6   4.      DURATION

 7           Even after final disposition of this litigation, the confidentiality obligations imposed by this

 8   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 9   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

10   defenses in this action, with or without prejudice; and (2) final judgment herein after the

11   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

12   including the time limits for filing any motions or applications for extension of time pursuant to

13   applicable law.

14   5.      DESIGNATING PROTECTED MATERIAL

15           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

16   Non-Party that designates information or items for protection under this Order must take care to

17   limit any such designation to specific material that qualifies under the appropriate standards. To the

18   extent it is practical to do so, the Designating Party must designate for protection only those parts

19   of material, documents, items, or oral or written communications that qualify – so that other

20   portions of the material, documents, items, or communications for which protection is not

21   warranted are not swept unjustifiably within the ambit of this Order.

22           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

23   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

24   encumber or retard the case development process or to impose unnecessary expenses and burdens

25   on other Parties) expose the Designating Party to sanctions.

26           If it comes to a Designating Party’s attention that information or items that it designated for

27   protection do not qualify for protection at all or do not qualify for the level of protection initially

28                                               -4-
                                     STIPULATED PROTECTIVE ORDER
                                                              Case No.: 5:20-cv-00280-EJD
       Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 5 of 18




 1   asserted, that Designating Party must promptly notify all other Parties that it is withdrawing the

 2   mistaken designation.

 3          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

 4   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 5   Disclosure or Discovery

 6          Material that qualifies for protection under this Order must be clearly so designated before

 7   the material is disclosed or produced.

 8          Designation in conformity with this Order requires:

 9                  (a) for information in documentary form (e.g., paper or electronic documents, but

10   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

11   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

12   ONLY” to each page that contains protected material. If only a portion or portions of the material

13   on a page qualifies for protection, the Producing Party also must clearly identify the protected

14   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

15   portion, the level of protection being asserted.

16          A Party or Non-Party that makes original documents or materials available for inspection

17   need not designate them for protection until after the inspecting Party has indicated which material

18   it would like copied and produced. During the inspection and before the designation, all of the

19   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

20   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

21   copied and produced, the Producing Party must determine which documents, or portions thereof,

22   qualify for protection under this Order. Then, before producing the specified documents, the

23   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.

25   If only a portion or portions of the material on a page qualifies for protection, the Producing Party

26   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

27   margins) and must specify, for each portion, the level of protection being asserted.

28                                              -5-
                                    STIPULATED PROTECTIVE ORDER
                                                             Case No.: 5:20-cv-00280-EJD
       Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 6 of 18




 1                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 2   Designating Party identify on the record, before the close of the deposition, hearing, or other

 3   proceeding, all protected testimony and specify the level of protection being asserted. When it is

 4   impractical to identify separately each portion of testimony that is entitled to protection and it

 5   appears that substantial portions of the testimony may qualify for protection, the Designating Party

 6   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

 7   to have up to 21 days to identify the specific portions of the testimony as to which protection is

 8   sought and to specify the level of protection being asserted. Only those portions of the testimony

 9   that are appropriately designated for protection within the 21 days shall be covered by the

10   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

11   the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

12   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

13   ATTORNEYS’ EYES ONLY.”

14          Parties shall give the other Parties notice if they reasonably expect a deposition, hearing or

15   other proceeding to include Protected Material so that the other Parties can ensure that only

16   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

17   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

18   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

19   – ATTORNEYS’ EYES ONLY.”

20          Transcripts containing Protected Material shall have an obvious legend on the title page that

21   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

22   (including line numbers as appropriate) that have been designated as Protected Material and the

23   level of protection being asserted by the Designating Party. The Designating Party shall inform the

24   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-

25   day period for designation shall be treated during that period as if it had been designated “HIGHLY

26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After

27   the expiration of that period, the transcript shall be treated only as actually designated.

28                                              -6-
                                    STIPULATED PROTECTIVE ORDER
                                                             Case No.: 5:20-cv-00280-EJD
          Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 7 of 18




 1                  (c) for information produced in some form other than documentary and for any

 2   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

 3   container or containers in which the information or item is stored the legend “CONFIDENTIAL”

 4   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If only a portion or portions of

 5   the information or item warrant protection, the Producing Party, to the extent practicable, shall

 6   identify the protected portion(s) and specify the level of protection being asserted.

 7           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 8   designate qualified information or items does not, standing alone, waive the Designating Party’s

 9   right to secure protection under this Order for such material. Upon timely correction of a

10   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

11   in accordance with the provisions of this Order.

12   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

13           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

14   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

15   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

16   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

17   challenge a confidentiality designation by electing not to mount a challenge promptly after the

18   original designation is disclosed.

19           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process

20   by providing written notice of each designation it is challenging and describing the basis for each

21   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

22   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

23   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

24   begin the process by conferring directly (in voice-to-voice dialogue; other forms of communication

25   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

26   Party must explain the basis for its belief that the confidentiality designation was not proper and

27   must give the Designating Party an opportunity to review the designated material, to reconsider the

28                                              -7-
                                    STIPULATED PROTECTIVE ORDER
                                                             Case No.: 5:20-cv-00280-EJD
          Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 8 of 18




 1   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 2   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 3   has engaged in this meet and confer process first or establishes that the Designating Party is

 4   unwilling to participate in the meet and confer process in a timely manner.

 5           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
                   they shall comply with the discovery dispute procedure outlined in Judge DeMarchi's
 6   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
     Standing Order for Civil Cases.
 7   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of

 8   the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

 9   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied

10   by a competent declaration affirming that the movant has complied with the meet and confer
                                                                      parties to seek court intervention
11   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a
     within the period set out in the Standing Order for Civil Cases
12   motion including the required declaration within 21 days (or 14 days, if applicable) shall

13   automatically waive the confidentiality designation for each challenged designation. In addition,
                                seek relief with respect to
14   the Challenging Party may file a motion challenging a confidentiality designation at any time if

15   there is good cause for doing so, including a challenge to the designation of a deposition transcript
                                In any discovery letter brief brought pursuant to this paragraph, the parties
16   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a
     shall attest that they have
17   competent declaration affirming that the movant has complied with the meet and confer

18   requirements imposed by the preceding paragraph. and the Standing Order for Civil Cases.

19           The burden of persuasion in any such challenge proceeding shall be on the Designating

20   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

21   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                                                                                               seek court
22   Unless the Designating Party has waived the confidentiality designation by failing to file a motion
      intervention
23   to retain confidentiality as described above, all parties shall continue to afford the material in

24   question the level of protection to which it is entitled under the Producing Party’s designation until

25   the court rules on the challenge.

26   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

27           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

28                                              -8-
                                    STIPULATED PROTECTIVE ORDER
                                                             Case No.: 5:20-cv-00280-EJD
       Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 9 of 18




 1   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 2   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 3   the categories of persons and under the conditions described in this Order. When the litigation has

 4   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 5   DISPOSITION).

 6          Protected Material must be stored and maintained by a Receiving Party at a location and in

 7   a secure manner that ensures that access is limited to the persons authorized under this Order.

 8          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 9   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

10   information or item designated “CONFIDENTIAL” only to:

11                  (a) the Receiving Party’s Counsel in this action, as well as employees of said

12   Counsel to whom it is reasonably necessary to disclose the information for this litigation and who

13   have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

14   A;

15                  (b) the officers, directors, and employees of the Receiving Party to whom disclosure

16   is reasonably necessary for this litigation and who have signed the “Acknowledgment and

17   Agreement to Be Bound” (Exhibit A);

18                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

19   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

20   to Be Bound” (Exhibit A);

21                  (d) the court and its personnel;

22                  (e) court reporters and their staff, professional jury or trial consultants, and

23   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

25                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

26   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

27   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

28                                              -9-
                                    STIPULATED PROTECTIVE ORDER
                                                             Case No.: 5:20-cv-00280-EJD
      Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 10 of 18




 1   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 2   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 3   Stipulated Protective Order.

 4                  (g) the author or recipient of a document containing the information or a custodian

 5   or other person who otherwise possessed or knew the information.

 6          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 7   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

 8   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

 9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

10                  (a) the Receiving Party’s Counsel in this action, as well as employees of said

11   Counsel to whom it is reasonably necessary to disclose the information for this litigation and who

12   have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit

13   A;

14                   (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary

15   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”

16   (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a), below, have been

17   followed;

18                  (c) the court and its personnel;

19                  (d) court reporters and their staff, professional jury or trial consultants, and

20   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

22                  (e) the author or recipient of a document containing the information or a custodian

23   or other person who otherwise possessed or knew the information.

24          7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

25   ATTORNEYS’ EYES ONLY” Information or Items to Experts.

26                  (a) Unless otherwise ordered by the court or agreed to in writing by the Designating

27   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item

28                                              -10-
                                    STIPULATED PROTECTIVE ORDER
                                                             Case No.: 5:20-cv-00280-EJD
         Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 11 of 18




 1   that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant

 2   to paragraph 7.3(b) first must make a written request to the Designating Party that (1) identifies the

 3   general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information

 4   that the Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name of

 5   the Expert and the city and state of his or her primary residence, (3) attaches a copy of the Expert’s

 6   current resume, (4) identifies the Expert’s current employer(s), (5) identifies each person or entity

 7   from whom the Expert has received compensation or funding for work in his or her areas of

 8   expertise or to whom the expert has provided professional services, including in connection with a

 9   litigation, at any time during the preceding five years,1 and (6) identifies (by name and number of

10   the case, filing date, and location of court) any litigation in connection with which the Expert has

11   offered expert testimony, including through a declaration, report, or testimony at a deposition or

12   trial, during the preceding five years.

13                       (b) A Party that makes a request and provides the information specified in the

14   preceding respective paragraphs may disclose the subject Protected Material to the identified

15   Expert unless, within 14 days of delivering the request, the Party receives a written objection from

16   the Designating Party. Any such objection must set forth in detail the grounds on which it is based.

17                       (c) A Party that receives a timely written objection must meet and confer with the

18   Designating Party (through direct voice-to-voice dialogue) to try to resolve the matter by
                                                                                             parties shall
19   agreement within seven days of the written objection. If no agreement is reached, the Party seeking
     comply with the discovery dispute procedure outlined in the Standing Order for Civil Cases.
20   to make the disclosure to the Expert may file a motion as provided in Civil Local Rule 7 (and in

21   compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court to do so.
     Any such discovery letter brief
22   Any such motion must describe the circumstances with specificity, set forth in detail the reasons

23   why the disclosure to the Expert is reasonably necessary, assess the risk of harm that the disclosure

24   would entail, and suggest any additional means that could be used to reduce that risk. In addition,
     any such letter brief must describe
25   any such motion must be accompanied by a competent declaration describing the Parties’ efforts to

26
     1If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert should
27   provide whatever information the Expert believes can be disclosed without violating any confidentiality agreements, and the Party
     seeking to disclose to the Expert shall be available to meet and confer with the Designating Party regarding any such engagement.
28                                                       -11-
                                             STIPULATED PROTECTIVE ORDER
                                                                      Case No.: 5:20-cv-00280-EJD
      Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 12 of 18




 1   resolve the matter by agreement (i.e., the extent and the content of the meet and confer discussions)
          set
 2   and setting forth the reasons advanced by the Designating Party for its refusal to approve the

 3   disclosure.

 4          In any such proceeding, the Party opposing disclosure to Designated House Counsel or the

 5   Expert shall bear the burden of proving that the risk of harm that the disclosure would entail (under

 6   the safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material

 7   to its Designated House Counsel or Expert.

 8   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
 9
            If a Party is served with a subpoena or a court order issued in other litigation that compels
10
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or
11
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
12
                    (a) promptly notify in writing the Designating Party. Such notification shall include
13
     a copy of the subpoena or court order;
14
                    (b) promptly notify in writing the party who caused the subpoena or order to issue in
15
     the other litigation that some or all of the material covered by the subpoena or order is subject to
16
     this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
17
                    (c) cooperate with respect to all reasonable procedures sought to be pursued by the
18
     Designating Party whose Protected Material may be affected.
19
                    If the Designating Party timely seeks a protective order, the Party served with the
20
     subpoena or court order shall not produce any information designated in this action as
21
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a
22
     determination by the court from which the subpoena or order issued, unless the Party has obtained
23
     the Designating Party’s permission. The Designating Party shall bear the burden and expense of
24
     seeking protection in that court of its confidential material – and nothing in these provisions should
25
     be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful
26
     directive from another court.
27

28                                               -12-
                                     STIPULATED PROTECTIVE ORDER
                                                              Case No.: 5:20-cv-00280-EJD
      Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 13 of 18



     9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
 1          LITIGATION

 2                  (a)      The terms of this Order are applicable to information produced by a Non-

 3   Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 4   ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in connection with this

 5   litigation is protected by the remedies and relief provided by this Order. Nothing in these

 6   provisions should be construed as prohibiting a Non-Party from seeking additional protections.

 7                  (b)      In the event that a Party is required, by a valid discovery request, to produce

 8   a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

 9   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

10                        1. promptly notify in writing the Requesting Party and the Non-Party that some

11   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

12                        2. promptly provide the Non-Party with a copy of the Stipulated Protective

13   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

14   the information requested; and

15                        3. make the information requested available for inspection by the Non-Party.

16                  (c)      If the Non-Party fails to object or seek a protective order from this court

17   within 14 days of receiving the notice and accompanying information, the Receiving Party may

18   produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

19   Party timely seeks a protective order, the Receiving Party shall not produce any information in its

20   possession or control that is subject to the confidentiality agreement with the Non-Party before a

21   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

22   burden and expense of seeking protection in this court of its Protected Material.

23   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

24          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

25   Material to any person or in any circumstance not authorized under this Stipulated Protective

26   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

27   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

28                                               -13-
                                     STIPULATED PROTECTIVE ORDER
                                                              Case No.: 5:20-cv-00280-EJD
      Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 14 of 18




 1   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

 2   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

 3   Agreement to Be Bound” that is attached hereto as Exhibit A.

 4   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
              MATERIAL
 5
              When a Producing Party gives notice to Receiving Parties that certain inadvertently
 6
     produced material is subject to a claim of privilege or other protection, the obligations of the
 7
     Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 8
     provision is not intended to modify whatever procedure may be established in an e-discovery order
 9
     that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
10
     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
11
     communication or information covered by the attorney-client privilege or work product protection,
12
     the parties may incorporate their agreement in the stipulated protective order submitted to the
13
     court.
14
     12.      MISCELLANEOUS
15
              12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
16
     seek its modification by the court in the future.
17
              12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order
18
     no Party waives any right it otherwise would have to object to disclosing or producing any
19
     information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
20
     Party waives any right to object on any ground to use in evidence of any of the material covered by
21
     this Protective Order.
22
              12.3   Filing Protected Material. Without written permission from the Designating Party or
23
     a court order secured after appropriate notice to all interested persons, a Party may not file in the
24
     public record in this action any Protected Material. A Party that seeks to file under seal any
25
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
26
     under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
27
     issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
28                                                   -14-
                                    STIPULATED PROTECTIVE ORDER
                                                                          Case No.: 5:20-cv-00280-EJD
      Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 15 of 18




 1   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

 2   to protection under the law. If a Receiving Party's request to file Protected Material under seal

 3   pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the

 4   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise

 5   instructed by the court.

 6   13.    FINAL DISPOSITION

 7          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 8   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 9   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

10   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

11   the Protected Material is returned or destroyed, the Receiving Party must submit a written

12   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

13   by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected

14   Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

15   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of

16   the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

17   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

18   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

19   and expert work product, even if such materials contain Protected Material. Any such archival

20   copies that contain or constitute Protected Material remain subject to this Protective Order as set

21   forth in Section 4 (DURATION).

22          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

23
     DATED: September 29, 2020                      /s/ Robert A.Weikert
24                                                  Attorneys for Plaintiff
25   DATED: September 29, 2020                      /s/ Jura C. Zibas
26                                                  Attorneys for Defendant

27

28                                              -15-
                                    STIPULATED PROTECTIVE ORDER
                                                             Case No.: 5:20-cv-00280-EJD
      Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 16 of 18


                     AS MODIFIED BY THE COURT,
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                             ^
 2
              September 30, 2020
     DATED: ________________________ _____________________________________
 3                                       Hon. Edward J. Davila
                                         United States District Judge
 4
                                         Virginia K. DeMarchi
 5                                       United States Magistrate Judge
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                      -16-
                            STIPULATED PROTECTIVE ORDER
                                                     Case No.: 5:20-cv-00280-EJD
      Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 17 of 18




 1                                                EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                  I, _____________________________ [print or type full name], of

 4   _________________ [print or type full address], declare under penalty of perjury that I have read

 5   in its entirety and understand the Stipulated Protective Order that was issued by the United States

 6   District Court for the Northern District of California on _________________ [date] in the case of

 7   Hästens Sängar AB v. Caitlin Wilson Design, LLC, Case No. 5:20-cv-00280-EJD. I agree to

 8   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

 9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the

10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or

11   item that is subject to this Stipulated Protective Order to any person or entity except in strict

12   compliance with the provisions of this Order.

13                  I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16                  I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone number]

18   as my California agent for service of process in connection with this action or any proceedings

19   related to enforcement of this Stipulated Protective Order.

20
     Dated: ________________________
21
     City and State where sworn and signed: ______________________________
22
     Printed name: ______________________________
23                 [printed name]
24
     Signature: __________________________________
25                 [signature]

26

27

28                                              -17-
                                    STIPULATED PROTECTIVE ORDER
                                                             Case No.: 5:20-cv-00280-EJD
      Case 5:20-cv-00280-EJD Document 28 Filed 09/30/20 Page 18 of 18




 1                                           ECF ATTESTATION

 2              I, Robert A. Weikert, am the ECF User whose ID and password are being used to file this

 3   [PROPOSED] STIPULATED PROTECTIVE ORDER. In accordance with Local Rule 5.1,

 4   concurrence in and authorization of the filing of this document has been obtained from Jura C. Zibas,

 5   counsel for Defendant Caitlin Wilson Design, and I shall maintain records to support this

 6   concurrence for subsequent production for the Court if so ordered or for inspection upon request by

 7   a party.

 8
     Dated: September 29, 2020                              NIXON PEABODY LLP
 9
                                                    By:     /s/ Robert A. Weikert
10                                                        Robert A. Weikert
                                                          Attorney for Plaintiff
11                                                        Hästens Sängar AB

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               -18-
                                     STIPULATED PROTECTIVE ORDER
                                                              Case No.: 5:20-cv-00280-EJD
